By the Court. —
Lyon, J., delivering the opinion.
The rule absolute was properly refused by the Court below. Dale, the sheriff, was responsible only for such acts or omissions of duty of his agent, Thornton, the deputy, as were done in the ordinary course of the duties and business of the office. The rale absolute was demanded against the principal, not for a failure to collect the money due on this ji. fa. by the deputy, but as for money collected; in other words, upon the receipt given by him to the principal defendant in the ji. fa. If this transaction was good as a payment in law, then the sheriff would be liable to the rule, otherwise,- not. A payment, to an agent, to be good as a payment, must be made in money; if made in notes of third persons, it is not good. Ch. on Con,, 643, 9th Am. Ed.; 2 Parsons on Con. 126, 7; Ward vs. Evans, 2 Lord Ray., 928; S. C. Salt., 442, and cases there cited.
If the creditor authorizes, adopts or acquiesces in the transaction, the payment will be good. But that would not help the plaintiff in this proceeding unless the sheriff was himself a party to it. If the plaintiff authorized Thornton to make such a settlement, he must look to Thornton for the money, *587and not to the sheriff; for such transaction not being within the sphere of his duties as deputy sheriff, cannot bind the principal, only himself; and if he was authorized by the plaintiff, or his act was adopted by him, that would make the deputy the agent of the creditor; but his act thus outrides the duties of his office, and cannot bind the sheriff, unless, as I have shown, he was a party. We will add, for such is our opinion, that the moving of this rule is not an acquiescing in this transaction. We will also add that it follows from our ruling that the execution is not satisfied unless payment was authorized by the plaintiff
Let the judgment be affirmed.
Jenkins, J., dissenting.